I join those who have 
spoken before me in congratulating Mr. Sam Kutesa on 
his assumption of the office of President of the General 
Assembly at its sixty-ninth session. Like them, I am 
confident that, under his leadership, the sixty-ninth session 

will be productive. I would also like to express Fiji’s 
gratitude for the leadership of Mr. John Ashe throughout 
the sixty-eighth session.

Five years ago, I stood in this great Hall and promised 
the global community that my Government would introduce 
the first genuine democracy in Fiji’s history before the end 
of September (see A/64/PV.10). It is my honour to inform 
the Assembly that, with the support of the Fijian people, 
I have kept that promise. I return to the Assembly today 
as the duly elected Prime Minister of the Republic of 
Fiji. At our general election on 17 September, I led my 
Fiji First political movement to a decisive victory in 
the first election to be held under our new Constitution 
on the basis of equal votes of equal value. The new 
Constitution replaced the three previous constitutions 
since our independence from Britain in 1970, in 
which Governments were chosen under a weighted 
and discriminatory formula that separated the various 
communities and favoured some citizens over others.

For nearly four decades, we laboured under a system 
that was undemocratic, unjust and unfair. Indeed, we 
were a case study of a nation that was supposedly 
democratic and casting itself as such, but was failing 
to meet some basic democratic standards — a common 
and equal citizenry, a common identity and a level 
playing field on which every citizen can excel. We 
have often heard it said that elections are key to having 
democracy. We in Fiji knew that that was not the case, 
because our electoral system, before it was reformed, 
did not give us true democracy. It did not facilitate 
justice, transparency or good governance. It was about 
reinforcing power, the power of elites, and keeping the 
population divided into different communal groups. 
That weighted system perpetuated injustice for a great 
many of our people, created different classes of citizens 
and encouraged corruption. It was a system that no 
advanced democracy would accept for itself. The status 
of any Fijian in national life depended on his or her 
racial origin, whether that man or woman came from 
one of the chiefly or business elites, and even what part 
of the country the person lived in.

We needed a revolution to put us on the path to 
true democracy. And from the time that that revolution 
began in 2006 to our election 10 days ago, we embarked 
on a series of reforms that have transformed our nation. 
More laws were passed during this eight-year period to 
improve our standard of governance than in the entire 
36-year period since independence. And central to that 
was the development of our supreme law — the 2013 
Constitution — from which all other laws flow. It is the 
blueprint for the new Fiji. Now every Fiji Islander enjoys 
equal opportunity and a common identity — Fijian. That 
name was once reserved for the indigenous majority but 
now applies to everyone from the Republic of Fiji, just 
as the common name American applies to all from the 
United States or the name Australian to any Australian 
from Australia.

A range of social and economic rights have also 
been enshrined in our supreme law for the first time, 
rights that comply with a number of United Nations 
conventions — the right to economic participation, 
a just minimum wage, education, housing, health 
and adequate food and water. The right to live in an 
environment free of pollution is a principle we hope 
that every nation will embrace, as we strive for the 
preservation and protection of our natural surroundings. 
So today, I am proud to report to the Assembly that Fiji 
is a fairer, more just society and a more compassionate 
society, as we step up our efforts to alleviate poverty on 
the back of a rapidly strengthening economy.

We have also set our sights on being a smarter 
country by introducing free schooling at the primary 
and secondary levels for the first time. Plus we now 
have an array of scholarships and a tertiary loans 
scheme to enable our young people to go on to higher 
education. Our vision is to cement our place as a 
pre-eminent Pacific Island nation, a true regional hub 
and a Pacific beacon of prosperity and progress for our 
smaller neighbours. We intend to play a bigger role in 
the wider world to voice our collective concerns about 
such issues as the environment, climate change and the 
need to create a fairer trading system to benefit our 
people in the Pacific and in all developing countries.

As we begin this new era in our national life, I want 
to thank those in the greater community of nations 
who have stood by us in recent years as we made the 
reforms that were necessary to create a better Fiji. Not 
everyone understood what we were trying to do. Some 
tried to damage us with sanctions and to degrade our 
quality of governance because we refused to accept 
their prescriptive and high-handed approach towards 
us. But the majority of nations recognized our right 
to determine our own future and came to understand 
that we were working not for the benefit of a governing 
elite but for the common good. To those in the General 
Assembly who gave us their support, our friends, 1 
extend the grateful thanks of the Fijian people.

I also want to especially thank those countries 
that made up the Multinational Observer Group that 
declared our general election credible, free and fair. 
For the co-leaders from Australia, India, Indonesia, 
Canada, the European Union, Israel, Japan, the members 
of the Melanesian Spearhead Group, New Zealand, the 
Republic of Korea, Russia, South Africa, Turkey, the 
United Kingdom and the United States of America — I 
offer many thanks to them all. It has been a long and 
sometimes traumatic journey for our nation in the 
44 years since independence: four coups, a rebellion, 
four Constitutions and 56 days of shame in 2000 when 
members of our Parliament were held hostage.

Fiji has struggled to be unified and cohesive; our 
development was retarded by our inability to think and 
work as one nation, one people. But with the recent 
election, we have put that era firmly behind us. In 
our new democracy, we are all Fijians, not members 
of separate ethnic and religious groups. And having 
established a common and equal citizenry, along with 
a secular State, we intend to move forward together 
to finally fulfil our promise as a nation, to fulfil our 
destiny.

I especially want to pay tribute today to the Fijian 
people. I say to them today before the world: this was 
their victory. Whichever candidate they chose, theirs 
was a vote for a better future for our nation. I pledge 
again that I will govern for the benefit of all our citizens, 
no matter who they are, where they come from or who 
they voted for. Mine will be an inclusive Government 
over the next four years. I will be the leader of all Fijians, 
for all Fijians. As we move our beloved nation forward, 
I am determined to leave no one behind. In that spirit, I 
extend a hand of friendship to my political opponents. 
Whatever our differences, let us now work together 
constructively in our new Parliament, when it convenes 
on 6 October, to improve the lives of every Fijian. 
We are currently enjoying the most sustained period 
of economic growth in our history. The possibility to 
create more jobs and raise the living standards of our 
people has never been greater. Let us join hands to put 
our nation first, to put Fiji first.

I want to assure our Pacific neighbours of Fiji’s 
continuing contribution to the region as we work 
together and collaborate to resolve the great challenges 
facing us, develop our economies and improve the lives 
of all Pacific islanders. Fiji has played a leading role 
in the formation of the Pacific Islands Development 
Forum, an addition to the existing regional framework, 
which, for the first time, links Governments with civil 
society groups and the private sector in a joint effort 
to solve our development problems in a sustainable 
manner.

Fiji is privileged to have been given the 
responsibility of hosting the Pacific Island Development 
Forum Secretariat in our capital, Suva. We were equally 
privileged that the outgoing Indonesian President, 
Susilo Bambang Yudhoyno, was our principal guest at 
this year’s Forum in June.

In this International Year of Small Island 
Developing States, we need a more concerted effort to 
strengthen our regional institutions in order to confront 
the enormous challenges we face in the Pacific, namely, 
population growth, the unsustainable use of our ocean’s 
natural resources and rising sea levels caused by climate 
change. Climate change threatens to engulf some of our 
Pacific Island States altogether, and is already forcing 
the evacuation of coastal villages in Fiji.

I repeat here what I have said in other forums: 
history will judge the world’s major carbon-emitters 
extremely harshly, unless they take immediate and 
comprehensive steps to reduce emissions. It is simply 
not acceptable, purely in moral terms, for the world to 
allow the small island developing States to sink slowly 
beneath the waves because of the selfish determination 
of industrialized nations to protect their own economies. 
Time is fast running out, and I beg Governments to act.

I am also here to rededicate ourselves as a nation 
to the ideals of the United Nations and to its service, 
whenever and wherever it is required. That service is at 
the core of our foreign policy, whose central purpose is 
to be friends to all and enemies to none. It has been our 
privilege to chair the largest voting bloc at the United 
Nations, the Group of 77 and China, and this year to 
assume the Presidency of the Executive Board of the 
United Nations Development Programme.

For some 36 years now, Fiji has proudly contributed 
our troops to successive peacekeeping operations in 
Lebanon, Sinai, Iraq, Syria, Timor-Leste, South Sudan, 
Darfur, Liberia, Bosnia, Kosovo, Kuwait, Namibia, 
Cambodia and the Solomon Islands. Some of those 
peacekeepers have paid with their lives — as have 
troops from other countries — and we honour those 
who have fallen in the cause of peace. Last month, 45 of 
our soldiers currently serving with the United Nations 
Disengagement Observer Force, were held captive. 
As a nation, we held grave fears for their safety, but 


after two anxious weeks our prayers were answered, 
and our men were freed. I want to thank the skilful 
team of United Nations negotiators who worked with 
our military officers and diplomats in a tireless effort 
to secure the release of our men. I also warmly thank 
those nations that came to Fiji’s assistance during that 
trying period. We will never forget the role played by 
those Governments in keeping our men safe so that they 
can continue to fulfil their United Nations mandate and 
eventually return safely to their families and friends in 
Fiji.

I am proud to say that not once during the course of 
that crisis were there any calls in Fiji for the withdrawal 
of our troops from that, or future, peacekeeping 
missions. Peacekeeping is a noble cause and is our 
contribution to the welfare of ordinary men and women 
living in less fortunate circumstances far from our 
island home. I want everyone to know that Fiji will 
always be ready to serve.

To strengthen our commitment to meeting our 
international obligations, this year Fiji opened a 
Permanent Mission to the United Nations in Geneva, 
which is focused on strengthening our interaction 
with treaty bodies, such as the Human Rights Council, 
the International Labour Organization, the World 
Trade Organization, the World Intellectual Property 
Organization, the International Telecommunication 
Union and other organizations based in Geneva.

In closing, Fiji looks forward to contributing 
positively to the work of the United Nations during the 
President’s stewardship of the Assembly at its sixty-
ninth session. On behalf of all Fijians, I pledge our full 
support and cooperation as the President carries out his 
tasks in the cause of the great global family to which 
we all belong.
